               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CMBS LLC, FISH GAME KINGS,          )
and NLG SOFTWARE, LLC,              )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )       1:20CV71
                                    )
DAVIE COUNTY1 and                   )
SHERIFF J.D. HARTMAN,               )
                                    )
               Defendants.          )


                               JUDGMENT

    For the reasons set out in the Memorandum Opinion and Order

entered contemporaneously herewith,

    IT IS HEREBY ORDERED AND ADJUDGED that all claims against

the unserved Defendant Davie County Sheriff J.D. Hartman are

DISMISSED WITHOUT PREJUDICE.

    This the 31st day of March, 2021.




                                 __________________________________
                                    United States District Judge




    1
      on January 13, 2020, prior to removal, Plaintiffs filed a
Notice of Voluntary Dismissal as to Defendant Davie County.
(Doc. 1, Ex. 1 at 67.)




    Case 1:20-cv-00071-WO-JLW Document 11 Filed 03/31/21 Page 1 of 1
